[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              ARTICULATION CT Page 14974
The plaintiff has filed a motion for articulation dated September 30, 1999 seeking to articulate the court order to the extent that it relates to the plaintiff's pendente lite obligation to make the monthly mortgage payment. The defendant has also filed a motion for articulation dated September 30, 1999 raising the same issue.
It is the order of the court that insofar as the August, 1999 mortgage payment, that the plaintiff's obligation for that payment is to be prorated to the date that the memorandum of decision was filed. Therefore, in the event that the defendant paid the mortgage payment due for the month of August, 1999, he is entitled to a credit for the prorata share of the mortgage against the alimony and support orders entered under the memorandum of decision for the period of time that the mortgage was paid following the date the memorandum of decision was filed.
The remaining requests for articulation are denied.
Axelrod, J.